



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Nyanin, 2015 ONCA 869

DATE: 20151209

DOCKET: C59013

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Papayaw Nyanin

Appellant

Christopher A. Avery, for the appellant

Mary Ellen Hurman, for the respondent

Heard: December 8, 2015

On appeal from the sentence imposed by Justice B. Durno
    of the Superior Court of Justice on March 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that in light of
R. v. Summers
, decided after
    sentence was imposed, that the appellant is entitled to additional credit for
    time served.  Based on that additional credit, the sentence should be varied to
    time served.

[2]

We would add that we agree with the trial judge that the offences
    warranted a sentence of 4 years 10 months.

[3]

The appeal is allowed only because of the enhanced credit for
    presentence custody.


